 1
                                                                       FILED IN THE

 2                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



 3                                                            Jun 24, 2021
                                                                  SEAN F. MCAVOY, CLERK


 4

 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      ALLAN MARGITAN and GINA
 8    MARGITAN, husband and wife,                NO: 2:19-CV-323-RMP

 9                                Plaintiffs,   ORDER OF DISMISSAL WITH
                                                PREJUDICE
10          v.

11    SPOKANE REGIONAL HEALTH
      DISTRICT, a municipal corporation,
12
                                  Defendant.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal with

15   Prejudice, ECF No. 62. Having reviewed the Motion and the record, the Court finds

16   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion for Dismissal with Prejudice, ECF No. 62, is

18               GRANTED.

19         2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

20               costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 4   close this case.

 5         DATED June 24, 2021.

 6
                                                s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
